DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0139250 A1 to Inman et al. 
Inman et al. clearly teaches an apparatus for downhole power generation, comprising: 
a turbine generator system (see Figure 7) comprising: 
a turbine (120) driven by flow of a downhole fluid to rotate; and 
a generator (150) coupled with the turbine and having an AC-DC rectifier (within space 154; see paragraph [0016]); 
wherein the generator is configured for converting rotational energy from the turbine to electrical energy and outputting a direct current voltage; and 


With regards to claim 8, Inman et al. discloses: 
8. (Original) The downhole power generation system of claim 1, wherein the optimized power output targets on a maximum power output or a maximum system efficiency of the turbine generator system. 
With regards to claim 11, Inman et al. discloses a method comprising the steps of: 
harvesting hydro energy from flow of a downhole fluid via the one or more turbines (120) in the one or more turbine generator systems; 
converting one or more rotational energies from the one or more turbines, by one or more generators (150) in the one or more turbine generator systems, to one or more electrical energies and outputting one or more direct current voltages; 
controlling (see paragraphs [0035] to [0037]) to regulate an output voltage of each of the one or more generators; and 
providing (see paragraphs [0035] to [0037]) a regulated output voltage of each generator to a load so that each of the one or more turbine generator systems has an optimized power output. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0139250 A1 to Inman et al. in view of U.S. Patent Application Publication No. 2016/0265315 A1 to Frosell et al. 

Inman et al. clearly teaches an apparatus for downhole power generation as described above (see paragraph 4). 

However, it fails to disclose a plurality of turbine generator systems each comprising the turbine and the generator, and the plurality of turbines in the plurality of turbine generator systems are so positioned physically that one or more turbines is exposed to the downhole fluid. 

Frosell et al. discloses a transverse flow downhole power generator, comprising: 
a plurality of turbine generator systems (300 + 200 within section 116 in Figure 1) each comprising the turbine (200) and the generator (300), and the plurality of turbines in the plurality of turbine generator systems are so positioned physically that one or more turbines is exposed to the downhole fluid. 

It would have been obvious to one skilled in the art before the effective filling date of the invention to use the plurality of turbine generator systems disclosed by Frosell et al. on the apparatus disclosed by Inman et al., for the purpose of increasing the total power generation capacity of the system. 


With regards to claim 10, Inman et al. in view of Frosell et al. disclose: 
the rotational speeds of the one or more turbines and the amounts of power generated from the plurality of turbine generator systems depend on physical positions of respective turbines. 
Allowable Subject Matter
Claims 2-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a downhole power generation system as recited by independent claim 2, wherein: 
the optimized power control unit is configured for regularly disconnecting the generator from the load and measuring an output voltage of the generator after disconnection; and 
reconnecting the generator with the load and regulating the output voltage of the generator equal to the measured output voltage of the generator multiplied by an optimized voltage ratio predefined for optimized power control. 
The prior art of record, taken alone or in combination, does not teach or suggest an optimized power control method as recited by independent claim 12, wherein: 
controlling to regulate the output voltage of each generator comprises: 
disconnecting regularly each generator from the load and measuring an output voltage of each generator after disconnection; and 

Dependent claims 3-7 and 13-16 are considered allowable due to their respective dependence on allowable dependent claims 2 and 12.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571)272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 







/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 31, 2021